Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) dated as of July 12, 2011 to the Credit
Agreement referenced below is by and among Acadia Healthcare Company, Inc.
(f/k/a Acadia Healthcare Company, LLC), a Delaware corporation (the “Borrower”),
the Guarantors identified on the signature pages hereto, the Lenders identified
on the signature pages hereto and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
April 1, 2011 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement; and

WHEREAS, the Required Lenders and the Required Revolving Lenders have agreed to
the requested modifications to the Credit Agreement on the terms and conditions
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

 

  3.1 In Section 1.01 the following definitions are inserted in alphabetical
order:

“Bridge Senior Unsecured Indebtedness” has the meaning specified in
Section 8.03(m). If any Indebtedness constitutes Bridge Senior Unsecured
Indebtedness and Permanent Senior Unsecured Indebtedness, then such Indebtedness
shall be deemed Permanent Senior Unsecured Indebtedness; provided that,
notwithstanding the foregoing, any rollover loan or exchange notes issued in
exchange of Bridge Senior Unsecured Indebtedness shall constitute Bridge Senior
Unsecured Indebtedness.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
Funded Indebtedness that is not secured by a Lien on any property of the
Borrower or any Subsidiary) as of such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended.

“Deficiency Note” has the meaning specified in Section 8.03(m).

“Interest Rate Cap” means the “Interest Rate Cap” for the “”Bridge Loan
Facility” as defined in Section 3 of the redacted copy of the Fee Letter dated
May 23, 2011 between Jefferies Finance LLC and the Borrower delivered to the
Administrative Agent on July 11, 2011 and without giving effect to any amendment
or other modification thereto.



--------------------------------------------------------------------------------

“Management Services Termination Fees” means the fees payable to the Sponsor
pursuant to the Management Services Termination Agreement.

“Permanent Senior Unsecured Indebtedness” has the meaning specified in
Section 8.03(m).

“Permitted Share Repurchase” has the meaning specified in Section 8.06(f).

“PHC” means PHC, Inc., a Massachusetts corporation d/b/a Pioneer Behavioral
Health.

“PHC Acquisition” means the merger of PHC into a Wholly Owned Subsidiary of the
Borrower (with such Wholly Owned Subsidiary of the Borrower being the surviving
entity) pursuant to the PHC Acquisition Documents.

“PHC Acquisition Agreement” means the Agreement and Plan of Merger dated May 23,
2011 between the Borrower and PHC.

“PHC Acquisition Documents” means the PHC Acquisition Agreement (including the
disclosure schedules thereto) and all other documents, agreements and
instruments entered into in connection with the PHC Acquisition.

“PHC Joint Ventures” means Seven Hills Psych Center, LLC and Behavioral Health
Partners, LLC.

“PHC Transaction” means, collectively, the incurrence of the Senior Unsecured
Indebtedness on the Second Amendment Effective Date, the Permitted Share
Repurchase, the PHC Acquisition, the incurrence of any Indebtedness on the
Second Amendment Effective Date to any Person who owns Equity Interests of the
Parent on the Second Amendment Effective Date and the payment of the Management
Services Termination Fees.

“Refinancing Costs” means, with respect to the refinancing of any Indebtedness,
an amount equal to the premium or other reasonable amount paid, accrued interest
(other than the non-cash portion of the interest rate that accrued to principal)
and fees and expenses incurred in connection with such refinancing.

“Second Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of the Second Amendment to this Agreement are
satisfied or waived in accordance with the terms thereof.

“Senior Unsecured Indebtedness” means the Bridge Senior Unsecured Indebtedness
and the Permanent Senior Unsecured Indebtedness.

“Senior Unsecured Indebtedness Standard Terms” means each of the following:

(a) such Indebtedness shall not be subject to any scheduled redemptions,
scheduled repurchases or other scheduled payments of principal (other than the
scheduled payment of principal on the maturity date of such Indebtedness);

(b) such Indebtedness shall not be subject to any covenants or events of default
that are materially more restrictive than covenants and events of default that
are

 

2



--------------------------------------------------------------------------------

usual and customary for senior unsecured high yield notes giving due regard to
prevailing conditions in the syndicated loan and financial markets and
operational requirements of the Borrower and its Subsidiaries (it being
understood and agreed that the covenants of the Bridge Senior Unsecured
Indebtedness will be incurrence based covenants based on those contained in the
preliminary offering memorandum used to market customary senior unsecured high
yield notes), unless approved by the Administrative Agent; and

(c) unless such Indebtedness is traded on a public exchange, such Indebtedness
shall not be held by an Affiliate of the Borrower.

 

  3.2 In Section 1.01 the following definitions are amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing

Tier

   Consolidated Leverage Ratio    Eurodollar Rate
Loans    

Base Rate

Loans

   

Commitment

Fee

  1    < 2.75:1.0      3.50 %      2.50 %      0.45 %  2    ³ 2.75:1.0 but <
3.25:1.0      3.75 %      2.75 %      0.50 %  3    ³ 3.25:1.0 but < 3.75:1.0   
  4.00 %      3.00 %      0.50 %  4    ³ 3.75:1.0 but < 5.00:1.0      4.25 %   
  3.25 %      0.55 %  5    ³ 5.00:1.0      4.50 %      3.50 %      0.55 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the fiscal quarter
ending June 30, 2011 shall be determined based upon Pricing Tier 3 and the
Applicable Rate in effect from the Second Amendment Effective Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the first fiscal
quarter ending after the closing of the PHC Acquisition shall be determined
based upon Pricing Tier 5. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) the Sponsor and its Controlled Investment Affiliates) becomes the
“beneficial owner” (as defined in Rules

 

3



--------------------------------------------------------------------------------

13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all Equity Interests
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any agreement, document or instrument governing or otherwise
relating to any Senior Unsecured Indebtedness.

For purpose of clarification the consummation of the PHC Transaction shall not
constitute a Change of Control hereunder.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Cash Flow for the period of the
four fiscal quarters most recently ended to (b) Consolidated Fixed Charges for
the period of the four fiscal quarters most recently ended; provided that for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio:

(i) as of the end of the fiscal quarter ending June 30, 2011, Consolidated Fixed
Charges and Consolidated Cash Flow (other than Consolidated EBITDA) shall be the
actual amount of Consolidated Fixed Charges and the actual amount of
Consolidated Cash Flow (other than Consolidated EBITDA) for the period of one
fiscal quarter then ended multiplied by four (4);

(ii) as of the end of the fiscal quarter ending September 30, 2011, Consolidated
Fixed Charges and Consolidated Cash Flow (other than Consolidated EBITDA) shall
be the actual amount of Consolidated Fixed Charges and the actual amount of
Consolidated Cash Flow (other than Consolidated EBITDA) for the period of two
fiscal quarters then ended multiplied by two (2);

 

4



--------------------------------------------------------------------------------

(iii) as of the end of the fiscal quarter ending December 31, 2011, Consolidated
Fixed Charges and Consolidated Cash Flow (other than Consolidated EBITDA) shall
be the actual amount of Consolidated Fixed Charges and the actual amount of
Consolidated Cash Flow (other than Consolidated EBITDA) for the period of three
fiscal quarters then ended multiplied by one and one-third (1 1/3); and

(iv) as of the end of the fiscal quarter ending March 31, 2011, Consolidated
Fixed Charges and Consolidated Cash Flow shall be the actual amount of
Consolidated Fixed Charges and the actual amount of Consolidated Cash Flow for
the period of four fiscal quarters then ended;

provided that, notwithstanding the foregoing, for each of the first four fiscal
quarters ending after the Second Amendment Effective Date, Consolidated Interest
Charges (for purposes of calculating Consolidated Fixed Charges) and income
taxes paid in cash (for purposes of calculating Consolidated Cash Flow) shall be
calculated as follows:

(A) for the first fiscal quarter ending after the Effective Date (x) the
Consolidated Interest Charges related to the Senior Unsecured Indebtedness
incurred on the Effective Date shall be the actual amount of such Consolidated
Interest Charges for such fiscal quarter (calculated as if such Senior Unsecured
Indebtedness were incurred on the first day of such fiscal quarter) multiplied
by four (4) and (y) income taxes paid in cash shall be the actual amount of
income taxes that would have been paid in cash in such fiscal quarter if such
Senior Unsecured Indebtedness were incurred on the first day of such first
fiscal quarter multiplied by four (4);

(B) for the second fiscal quarter ending after the Effective Date (x) the
Consolidated Interest Charges related to the Senior Unsecured Indebtedness
incurred on the Effective Date shall be the actual amount of such Consolidated
Interest Charges for the period of two fiscal quarters then ended (calculated as
if such Senior Unsecured Indebtedness were incurred on the first day of the
period of two fiscal quarters then ended) multiplied by two (2) and (y) income
taxes paid in cash shall be the actual amount of income taxes that would have
been paid in cash in the period of two fiscal quarters then ended if such Senior
Unsecured Indebtedness were incurred on the first day of the period of two
fiscal quarters then ended by two (2);

(C) for the third fiscal quarter ending after the Effective Date (x) the
Consolidated Interest Charges related to the Senior Unsecured Indebtedness
incurred on the Effective Date shall be the actual amount of such Consolidated
Interest Charges for the period of three fiscal quarters then ended (calculated
as if such Senior Unsecured Indebtedness were incurred on the first day of the
period of three fiscal quarters then ended) multiplied by one and one-third (1
1/3) and (y) income taxes paid in cash shall be the actual amount of income
taxes that would have been paid in cash in the period of three fiscal quarters
then ended if such Senior Unsecured Indebtedness were incurred on the first day
of the period of three fiscal quarters then ended by one and one-third (1 1/3);
and

 

5



--------------------------------------------------------------------------------

(D) for the fourth fiscal quarter ending after the Effective Date (x) the
Consolidated Interest Charges related to the Senior Unsecured Indebtedness
incurred on the Effective Date shall be the actual amount of such Consolidated
Interest Charges for the period of four fiscal quarters then ended (calculated
as if such Senior Unsecured Indebtedness were incurred on the first day of the
period of four fiscal quarters then ended) and (y) income taxes paid in cash
shall be the actual amount of income taxes that would have been paid in cash in
the period of four fiscal quarters then ended if such Senior Unsecured
Indebtedness were incurred on the first day of the period of four fiscal
quarters then ended;

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments paid
in cash (other than Tax Distributions and the Permitted Share Repurchase) for
such period.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to obligations
under any Swap Contract between any Subsidiary and any Secured Swap Provider
that is permitted to be incurred pursuant to Section 8.03(d) and obligations
under any Treasury Management Agreement between any Subsidiary and any Lender or
Affiliate of a Lender, the Borrower, and (d) the successors and permitted
assigns of the foregoing

 

  3.3 In clause (b) of the definition of “Consolidated EBITDA” in Section 1.01
the “and” before clause (xvii) is deleted and the following new clauses are
inserted after clause (xvii) to read as follows:

(xviii) on the Second Amendment Effective Date, costs and expenses relating to
closing PHC offices and severance in an aggregate amount not to exceed
$3,400,000, provided that commencing with the fiscal quarter ending December 31,
2011 such add-back shall be reduced by 25% of the initial amount on the last day
of such fiscal quarter and on the same day of each successive fiscal quarter;

(xix) on the Second Amendment Effective Date, losses with respect to the Loan
Parties’ Seven Hills facility in Las Vegas, NV in an aggregate amount not to
exceed $800,000, provided that commencing with the fiscal quarter ending
December 31, 2011 such add-back shall be reduced by 25% of the initial amount on
the last day of such fiscal quarter and on the same day of each successive
fiscal quarter;

(xx) on the Second Amendment Effective Date, pro forma revenue related to a rate
increase of 28% on a behavioral health management contract administered by
Harmony Healthcare located in Nevada in an aggregate amount not to exceed
$1,800,000, provided that (A) on September 30, 2011 such add-back shall be
reduced by 25% of the initial amount and (B) commencing with the fiscal quarter
ending December 31, 2011 such add-back shall be further reduced by 25% of the
initial amount on the last day of such fiscal quarter and on the same day of
each successive fiscal quarter;

 

6



--------------------------------------------------------------------------------

(xxi) on the Second Amendment Effective Date, rent expense with respect to the
Loan Parties’ Capstone Academy facility in an aggregate amount not to exceed
$700,000, provided that commencing with the fiscal quarter ending December 31,
2011 such add-back shall be reduced by 25% of the initial amount on the last day
of such fiscal quarter and on the same day of each successive fiscal quarter;

(xxii) on the Second Amendment Effective Date, pro forma revenue related to the
expansion of the contract with the Detroit-Wayne County CMHA in an aggregate
amount not to exceed $200,000 during such period, provided that commencing with
the fiscal quarter ending December 31, 2011 such add-back shall be reduced by
25% of the initial amount on the last day of such fiscal quarter and on the same
day of each successive fiscal quarter;

(xxiii) any financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees, management fees, transaction fees and
out-of-pocket expenses incurred as a result of the PHC Transaction in an
aggregate amount not to exceed $23,600,000 provided that such fees and expenses
are incurred within 120 days after the Second Amendment Effective Date;

(xxiv) the Management Services Termination Fees; and

(xxv) the arrangement fee paid to the Arranger and the amendment fees paid to
the Lenders in connection with the Second Amendment.

 

  3.4 At the end of the definition of “Consolidated EBITDA” in Section 1.01 the
following sentence is inserted.

For purposes of clarification, when calculating Consolidated EBITDA on a Pro
Forma Basis, Consolidated EBITDA attributed to PHC shall include Consolidated
EBITDA on a Pro Forma Basis of MeadowWood Hospital located at 575 South DuPont
Highway, New Castle County, DE (“MeadowWood”) if MeadowWood is acquired by PHC
prior to the Second Amendment Effective Date.

3.5 The definition of “Excluded Equity Issuance” in Section 1.01 is amended to
read as follows:

“Excluded Equity Issuance” means any Equity Issuance by the Borrower (a) to the
Sponsor, its Controlled Investment Affiliates and any other Person that owns
Equity Interests in the Borrower on the Closing Date; (b) to any director,
officer, member of management or employee of the Borrower or any Subsidiary
pursuant to any employment agreement, compensation, bonus plan or employee stock
option plan of the Borrower or any Subsidiary; (c) the Net Cash Proceeds of
which or used (or the Equity Interests issued pursuant thereto are used) by the
Borrower or any Subsidiary to finance Permitted Acquisitions or capital
expenditures so long as such Net Cash Proceeds are expended to finance such
Permitted Acquisition or capital expenditure within 180 days of the receipt of
such Net Cash Proceeds by the Borrower or any Subsidiary; (d) the Net Cash
Proceeds of which are used by the Borrower to refinance the Bridge Senior
Unsecured Indebtedness; and (e) pursuant to preemptive rights arising from each
of the foregoing issuances.

 

7



--------------------------------------------------------------------------------

  3.6 In clause (d) of the definition of “Permitted Acquisition” in
Section 1.01, the “and” after clause (i) is deleted, “and” is inserted after
clause (ii) and a new clause (iii) is inserted to read as follows:

(iii) the Consolidated Senior Secured Leverage Ratio recomputed as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) would be 0.25 less than the maximum Consolidated Senior Secured Leverage
Ratio permitted under Section 8.11(b) as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) (or in the case of any
such Acquisition consummated prior to the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the first fiscal
quarter ending after the PHC Acquisition, the Consolidated Senior Secured
Leverage Ratio recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) would be 0.25 less than the
maximum Consolidated Senior Secured Leverage Ratio permitted under
Section 8.11(b) for the fiscal quarter ending September 30, 2011).
Notwithstanding anything to the contrary contained in the Loan Documents, the
PHC Acquisition shall be a Permitted Acquisition.

 

  3.7 Each reference to “Parent” other than the references to “Parent” in each
of the definitions of “Acadia Audited Financial Statements”, “Acadia Interim
Financial Statements”, “Equity Repurchase”, “Management Agreement”, “Management
Expenses” and “Management Fees” in Section 1.01; Section 6.05(c); and Sections
7.01(a)(i) and (b)(i)) is amended to read “Borrower”.

 

  3.8 In Section 2.05(b)(iv) each reference to “Consolidated Leverage Ratio” is
amended to read “Consolidated Senior Secured Leverage Ratio”.

 

  3.9 In Section 7.01(a)(iii) the reference to “one hundred five days after the
end of each fiscal year of the Borrower” is amended to read “ninety days after
the end of each fiscal year of the Borrower (or, if earlier, 15 days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC))”.

 

  3.10 In Section 7.02(b) the reference to “Sections 7.01(a) and (b)” is amended
to read “Sections 7.01(a)(iii) and (b)(iii)”.

 

  3.11 In Article VII a new section 7.15 is inserted to read as follows:

7.15 PHC Office Closing.

The Borrower shall close PHC’s offices located at 200 Lake Street, Suite 102,
Peabody, MA 01960 by the date that is four months after the Second Amendment
Effective Date.

 

8



--------------------------------------------------------------------------------

  3.12 In Section 8.03 the “and” after clause (l) is deleted, clause (m) is
renumbered as clause (n) and a new clause (m) is inserted to read as follows:

 

  (m) (i) senior unsecured bridge Indebtedness of the Borrower, including any
rollover loan or exchange notes issued in exchange thereof (the “Bridge Senior
Unsecured Indebtedness”); provided that:

(A) the aggregate outstanding principal amount of Bridge Senior Unsecured
Indebtedness, Permanent Senior Unsecured Indebtedness and the Deficiency Note
shall not at any time exceed the sum of $150 million plus the non-cash portion
of the interest rate applicable to Bridge Senior Unsecured Indebtedness,
Permanent Senior Unsecured Indebtedness and the Deficiency Note that has accrued
to principal plus Refinancing Costs;

(B) the maximum interest rate applicable to such Indebtedness shall not exceed
the Interest Rate Cap (including any original issue discount or any non-cash
portion of the interest rate that accrues to principal but excluding (x) any
default interest and (y) up to 1.00% per annum of liquidated damages in the form
of increased interest);

(C) such Indebtedness shall not be subject to any mandatory redemption,
mandatory repurchase or other mandatory prepayments of principal other than
(1) in connection with a change of control (or other comparable term), (2) with
the proceeds of any issuance of Equity Interests, any issuance of Indebtedness
or any sale or other disposition of property (including casualty events) in each
case to the extent such proceeds are not required to prepay the obligations
arising under this Agreement or any restatement, renewal or refinancing thereof
and (3) with excess cash flow provided that the obligations arising under this
Agreement and all restatements, renewals and refinancings thereof have been
repaid in full and the Commitments and all commitments to extend credit under
all such restatements, renewals and refinancings have been terminated; and

(D) such Indebtedness contains each of the Senior Unsecured Indebtedness
Standard Terms.

(ii) senior unsecured Indebtedness of the Borrower (the “Permanent Senior
Unsecured Indebtedness”); provided that:

(A) the aggregate outstanding principal amount of Bridge Senior Unsecured
Indebtedness, Permanent Senior Unsecured Indebtedness and the Deficiency Note
shall not at any time exceed the sum of $150 million plus the non-cash portion
of the interest rate applicable to Bridge Senior Unsecured Indebtedness,
Permanent Senior Unsecured Indebtedness and Deficiency Note that has accrued to
principal plus Refinancing Costs;

(B) the maturity date of such Indebtedness shall be at least 181 days after the
Maturity Date;

(C) the interest rate applicable to such Indebtedness shall be determined by the
financial institution engaged by the Borrower in connection with the arrangement
of the issuance of such Indebtedness, in consultation with the Borrower, in
light of the then prevailing market

 

9



--------------------------------------------------------------------------------

conditions for comparable securities; provided that the maximum interest rate
applicable to such Indebtedness shall not exceed the Interest Rate Cap
(including any original issue discount or any non-cash portion of the interest
rate that accrues to principal but excluding (x) any default interest and (y) up
to 1.00% per annum of liquidated damages in the form of increased interest);

(D) such Indebtedness shall not be subject to any mandatory redemption,
mandatory repurchase or other mandatory prepayments of principal other than in
connection with (x) a change of control (or other comparable term) and (y) sales
or other dispositions of property (including casualty events) in each case to
the extent such proceeds are not required to prepay the obligations arising
under this Agreement or any restatement, renewal or refinancing thereof;

(E) such Indebtedness contains each of the Senior Unsecured Indebtedness
Standard Terms; and

(F) if any Bridge Senior Unsecured Indebtedness is outstanding, the Borrower
shall have delivered to the Administrative Agent consolidated forecasts prepared
by management of the Borrower of the calculation of the Consolidated Fixed
Charge Coverage Ratio for each year thereafter during the term of the Credit
Agreement.

(iii) Indebtedness issued by the Borrower on the Second Amendment Effective Date
to any Person who owns Equity Interests of the Parent on the Second Amendment
Effective Date in connection with the PHC Transaction (the “Deficiency Note”)
provided that (A) the aggregate outstanding principal amount of such
Indebtedness plus any Senior Unsecured Indebtedness shall not exceed $150
million on the Second Amendment Effective Date; (B) the maturity date of such
Indebtedness shall be at least 181 days after the Maturity Date; (C) such
Indebtedness shall not be subject to any mandatory redemption, mandatory
repurchase or other mandatory prepayments of principal other than in connection
with a change of control (or other comparable term); (D) such Indebtedness shall
not be subject to any scheduled redemptions, scheduled repurchases or other
scheduled payments of principal (other than the scheduled payment of principal
on the maturity date of such Indebtedness); (E) such Indebtedness shall not be
subject to any cash pay interest (i.e., all interest shall accrue and be added
to the principal); and (F) such Indebtedness shall be subordinated to the
Obligations in a manner and to an extent reasonably acceptable to the
Administrative Agent.

 

  3.13 Section 8.04 is amended to read as follows:

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any Subsidiary, provided that the Borrower shall
be the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary, provided that (i) if a Guarantor is a
party thereto, then a Guarantor shall be the continuing or surviving Person and
(ii) if a Guarantor is not a party thereto and a Domestic Subsidiary is a party
thereto, then a Domestic Subsidiary shall be the continuing or surviving Person,
(c) the Borrower or any Subsidiary may merge with any

 

10



--------------------------------------------------------------------------------

other Person in connection with a Permitted Acquisition provided that if the
Borrower is a party thereto, then the Borrower shall be the continuing or
surviving Person and (d) any Subsidiary may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect

 

  3.14 In Section 8.06 the “and” after clause (d) is deleted, a “;” is inserted
after clause (e) and a new clauses (f) and (g) are inserted to read as follows:

(f) the Borrower may repurchase its Equity Interests with up to $90 million of
the Net Cash Proceeds from the incurrence of Senior Unsecured Indebtedness (the
“Permitted Share Repurchase”), provided that the Permitted Share Repurchase is
made within 2 Business Days after the Second Amendment Effective Date; and

(g) the Borrower may make Restricted Payments in respect of fractional shares as
set forth in the PHC Acquisition Agreement.

 

  3.15 In Section 8.08(a) the “and (v)” is deleted, “,” is inserted after clause
(iv) and the following is inserted thereafter:

(v) payment of the Management Services Termination Fees and execution, delivery
and performance of the Termination Agreement in respect of the Management
Agreement (the “Management Services Termination Agreement”) and (vi)

In Section 8.08(b) the “.” at the end of clause (ii) is deleted, “and” is
inserted in lieu thereof and a new clause (iii) is inserted to read as follows:

(iii) the Management Services Termination Fees.

 

  3.16 In Section 8.09 the “or” after clause (4) is deleted and replaced with
“,” and new clauses (6) and (7) are inserted after clause (5) to read as
follows:

(6) restrictions and conditions contained in the documents, agreements and
instruments governing Senior Unsecured Indebtedness, or (7) restrictions and
conditions contained in documents, agreements and instruments governing joint
venture arrangements and similar Investments,

 

  3.17 Section 8.11 is amended to read as follows:

Section 8.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the end of any fiscal quarter of the Borrower set forth below
to be greater than the ratio corresponding to such fiscal quarter:

 

Fiscal Quarter Ending

  Maximum Consolidated
Leverage Ratio  

June 30, 2011

    4.25:1.0   

September 30, 2011

    6.25:1.0   

December 31, 2011

    6.00:1.0   

March 31, 2012

    6.00:1.0   

June 30, 2012

    6.00:1.0   

September 30, 2012

    6.00:1.0   

December 31, 2012

    5.50:1.0   

March 31, 2013

    5.50:1.0   

June 30, 2013

    5.50:1.0   

September 30, 2013

    5.50:1.0   

December 31, 2013

    4.75:1.0   

March 31, 2014

    4.75:1.0   

June 30, 2014

    4.75:1.0   

September 30, 2014

    4.75:1.0   

December 31, 2014 and each fiscal quarter ending thereafter

    4.00:1.0   

 

11



--------------------------------------------------------------------------------

(b) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio determined as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio corresponding to such
fiscal quarter:

 

Fiscal Quarter Ending

  Maximum Consolidated Senior
Secured Leverage Ratio  

September 30, 2011

    3.50:1.0   

December 31, 2011

    3.00:1.0   

March 31, 2012

    3.00:1.0   

June 30, 2012

    3.00:1.0   

September 30, 2012

    3.00:1.0   

December 31, 2012 and each fiscal quarter ending thereafter

    2.50:1.0   

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio determined as of the end of any fiscal quarter of the
Borrower to be less than (i) 1.25:1.0 for the fiscal quarter ending June 30,
2011 and (ii) 1.20:1.0 for the fiscal quarter ending September 30, 2011 and each
fiscal quarter ending thereafter; provided that if any Senior Unsecured
Indebtedness incurred on the Second Amendment Effective Date has an interest
rate in excess of 13% then such Consolidated Fixed Charge Coverage Ratio shall
not be less than 1.10:1.0 for the first two fiscal quarters of the Borrower
ending after the Second Amendment Effective Date.

 

  3.18 In Section 8.12 the following is added at the end of clause (a):

(other than the amendment and restatement of the bylaws and the certificate of
incorporation of the Borrower in connection with the PHC Acquisition provided
such amendments and restatements are substantially in the forms of Exhibit B and
Exhibit C, respectively, to the Second Amendment to this Agreement).

 

  3.19 In Section 8.13 clause (a) is amended to read as follows:

(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, except (A) to qualify directors
where required by applicable Law or to satisfy other requirements of applicable
Law with respect to the ownership of Equity Interests of Foreign Subsidiaries
and (B) other Persons holding Equity Interests in the PHC Joint Ventures

 

12



--------------------------------------------------------------------------------

  3.20 In Section 8.16 the phrase “any Merger Document or the Management
Agreement” is amended to read “any Merger Document, any PHC Acquisition
Document, the Management Agreement or the Management Services Termination
Agreement” and the following is added at the end thereof:

Notwithstanding anything to the contrary contained herein, the Management
Services Termination Agreement is permitted.

 

  3.21 Section 8.17 is amended to read as follows:

8.17 Senior Unsecured Indebtedness.

(a) Amend or modify any Senior Unsecured Indebtedness or the Deficiency Note if
such amendment or modification would add or change any terms in a manner
materially adverse to the Lenders (unless, such Senior Unsecured Indebtedness,
as so amended or modified, would at such time be permitted to be incurred
pursuant to Section 8.03(m)).

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Senior Unsecured Indebtedness or Deficiency Note,
other than the payment, prepayment, redemption, refund, refinance or exchange of
Bridge Senior Unsecured Indebtedness with (i) the Net Cash Proceeds of any
concurrent issuance of Bridge Senior Unsecured Indebtedness or Permanent Senior
Unsecured Indebtedness, (ii) the Net Cash Proceeds of any concurrent Equity
Issuance or (iii) the proceeds of any Disposition or Recovery Event to the
extent such proceeds are not required to prepay the Loans and/or Cash
Collateralize the L/C Obligations pursuant to Section 2.05(b)(ii).

 

  3.22 In Section 9.01 clause (l) is renumbered as clause (m), the “.” after
clause (l) is replaced with “; or” and a new clause (l) is added thereto to read
as follows:

(l) the maturity date of any Bridge Senior Unsecured Indebtedness occurs without
such Bridge Senior Unsecured Indebtedness being rolled over, exchanged or
refinanced pursuant to Section 8.03(m);

3. Release of Parent. From and after the Effective Date, the Parent, is released
and discharged from all of its obligations, claims and demands under the Loan
Documents other than claims against the Parent in connection with any proceeding
under any Debtor Relief Laws of any of the Loan Parties if and to the extent any
payment or other transfer made by any of the Loan Parties to the Administrative
Agent, the L/C Issuer or any Lender on or prior to the date hereof is avoided or
otherwise rescinded, so that the Administrative Agent, the L/C Issuer or any
Lender is required pursuant to any final order of a court of competent
jurisdiction to repay such payment or transfer.

4. Conditions Precedent. This Amendment shall become effective on the date on
which each of the following conditions is satisfied or waived by the Required
Lenders (such date the “Effective Date”):

(a) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Required Lenders and the
Required Revolving Lenders.

 

13



--------------------------------------------------------------------------------

(b) Resolutions. Receipt by the Administrative Agent of resolutions adopted by
the board of directors (or equivalent governing body) of each Loan Party
approving the Amendment and the transactions contemplated thereby, in each case
certified by a secretary or assistant secretary of such Loan Party, as
applicable, to be true and correct as of the Effective Date and in each case in
form and substance reasonably satisfactory to the Administrative Agent.

(c) Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties and any other local counsel reasonably
required by the Administrative Agent, in each case, addressed to the
Administrative Agent and each Lender, dated as of the Effective Date, and in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(d) PHC Acquisition.

(i) The Administrative Agent shall have received copies of the PHC Acquisition
Agreement and all other material PHC Acquisition Documents certified by a
Responsible Officer of the Borrower as true and complete as of the date of this
Amendment. Absent the consent of the Administrative Agent, no material provision
of the PHC Acquisition Agreement or any other material PHC Acquisition Document
shall have been amended, modified, supplemented, waived or terminated since the
date of this Amendment in a manner material and adverse to the Lenders. The PHC
Acquisition Agreement and each other material PHC Acquisition Document shall be
in full force and effect on the Effective Date. The Board of Directors of PHC
shall have approved the PHC Acquisition (and such approval shall continue until
the consummation of the PHC Acquisition).

(ii) Substantially contemporaneous with the occurrence of the Effective Date
(A) the PHC Acquisition shall have been consummated substantially in accordance
with the PHC Acquisition Documents and in compliance in all material respects
with applicable Law and (B) the merger certificate evidencing the merger of PHC
into a Wholly Owned Subsidiary of the Borrower shall have been filed and become
effective.

(e) Senior Unsecured Indebtedness. Substantially contemporaneous with the
occurrence of the Effective Date the Borrower shall have incurred Senior
Unsecured Indebtedness.

(f) Consents. The Borrower shall have received all necessary governmental,
shareholder and third party consents necessary in connection with the PHC
Transaction; and all applicable waiting periods shall have expired without any
action being taken by any authority that could reasonably be expected to
restrain, prevent or impose any material and adverse conditions on the PHC
Transaction.

(g) Pro Forma Financial Statements; Forecasts. At least four (4) Business Days
prior to the Effective Date the Administrative Agent shall have received the
following, each in form and detail consistent with pro forma consolidated
financial statements and consolidated forecasts delivered to the Administrative
Agent on or prior to the Closing Date or otherwise in form and

 

14



--------------------------------------------------------------------------------

detail reasonably satisfactory to the Administrative Agent: (i) pro forma
consolidated financial statements as to the Borrower and its Subsidiaries giving
effect to all elements of the PHC Transaction to be effected on or before the
Effective Date and (ii) consolidated forecasts prepared by management of the
Borrower of balance sheets, income statements and cash flow statements as to the
Borrower and its Subsidiaries on a quarterly basis for the first year following
the Effective Date and on an annual basis for each year thereafter during the
term of the Credit Agreement.

(h) Representations and Warranties; No Default; Closing Certificate.

(A) The representations and warranties of each Loan Party contained in Sections
6.01(a) (as to valid existence), 6.01(b)(ii), 6.02 (other than 6.02(b)(i)),
6.03, 6.04, 6.14, 6.18 and 6.24 of the Credit Agreement shall be true and
correct in all material respects on and as of the date of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(B) The representations and warranties made by (or with respect to) PHC and its
Subsidiaries in the PHC Acquisition Agreement and the other PHC Acquisition
Documents (but only to the extent the Borrower (or its applicable Affiliate) has
the right to terminate the Borrower’s (or such Affiliate’s) obligations under
the PHC Acquisition Agreement or decline to consummate the PHC Acquisition as a
result of a breach of such representations and warranties) that are material to
the interests of the Lenders shall be true and correct in all material respects
on and as of the Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.

(C) (i) No Default shall exist on the date that is four (4) Business Days prior
to the Effective Date and (ii) no Default under Section 9.01(a) or 9.01(f) and
no Event of Default (other than as a result of non-compliance with
Section 8.11(c) on a Pro Forma Basis after giving effect to the PHC Transaction
(as amended by the Second Amendment)) shall exist on the Effective Date or would
exist after giving effect to the PHC Transaction.

(D) Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower as of the date that is four (4) Business Days prior to
the Effective Date certifying that (x) the condition specified in clause (C)(i)
above has been satisfied on and as of such date and (y) after giving effect to
the PHC Transaction the condition specified in Section 4(j) has been satisfied
as of such date.

(E) Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower as of the Effective Date certifying that (x) each of the
conditions specified in clauses (A), (B) and (C)(ii) above have been satisfied
on and as of the Effective Date and (y) after giving effect to the PHC
Transaction the conditions specified in Sections 4(d), (e), (f), (k), (l),
(m) and (n) have been satisfied as of the Effective Date.

(i) Pro Forma Compliance Certificate. At least four (4) Business Days prior to
the Effective Date the Borrower shall have delivered a Pro Forma Compliance
Certificate to the Administrative Agent demonstrating that after giving effect
to the PHC Transaction on a Pro Forma Basis the Consolidated Leverage Ratio
recomputed as of the end of the period of four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) and (b) of the Credit Agreement would not exceed 5.85:1.0.

 

15



--------------------------------------------------------------------------------

(j) Minimum EBITDA. At least four (4) Business Days prior to the Effective Date
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that after giving effect to the PHC Acquisition on a
Pro Forma Basis Consolidated EBITDA (after giving effect to the amendment to the
definition of “Consolidated EBITDA” set forth herein) shall be not less than
$53.5 million.

(k) Availability under Aggregate Revolving Commitments. After giving effect to
the PHC Transaction the unused amount of the Aggregate Revolving Commitments
shall be at least $20,000,000.

(l) Management Services Termination Agreement. The Management Services
Termination Agreement as executed by the parties thereto and as in effect on the
Effective Date shall be in substantially the form of Exhibit A hereto.

(m) Refinance of Existing Indebtedness. Substantially contemporaneous with the
occurrence of the Effective Date PHC shall have repaid all outstanding
Indebtedness (other than Permitted Indebtedness) (the “Existing PHC
Indebtedness”) and terminated all commitments to extend credit with respect to
the Existing PHC Indebtedness, and all Liens securing the Existing PHC
Indebtedness (other than Permitted Liens) shall have been released.

(n) Material Adverse Effect. Since June 30, 2010 there shall not have been or
have occurred a Phoenix Material Adverse Effect (as defined in the PHC
Acquisition Agreement). Since December 31, 2010 there shall not have been or
have occurred an Ajax Material Adverse Effect (as defined in the PHC Acquisition
Agreement).

(o) Effective Date. The Effective Date shall have occurred on or prior to
December 15, 2011.

(p) Payment of Fees. The Borrower shall have paid to the Administrative Agent,
for the account of each Lender that approves this Amendment, an amendment fee
equal to 0.25% on the amount of the Revolving Commitment of such Lender on the
Effective Date plus the outstanding principal amount of the Term Loan held by
such Lender on the Effective Date.

(q) Payment of Expenses. The Borrower shall have paid all other accrued
reasonable and documented out-of-pocket expenses of the Lead Arranger and the
Administrative Agent (including the fees and expenses of (i) one primary outside
counsel to the Administrative Agent and (ii) if this Amendment requires an
amendment to any Mortgage, local real estate counsel for the Administrative
Agent located in the state where the real property subject to such Mortgage is
located) in connection with this Amendment, in each case to the extent required
by Section 11.04 of the Credit Agreement.

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

16



--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

BORROWER:   ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation   By:  

/s/ Joey A. Jacobs

    Name:   Joey A. Jacobs     Title:   Chief Executive Officer   GUARANTORS:  
ACADIA HEALTHCARE HOLDINGS, LLC, a Delaware limited liability company   ACADIA
MANAGEMENT COMPANY, INC., a Delaware corporation   By:  

/s/ Joey A. Jacobs

    Name:   Joey A. Jacobs     Title:   Chief Executive Officer     ACADIA-YFCS
HOLDINGS, INC., a Delaware corporation   YOUTH & FAMILY CENTERED SERVICES, INC.,
a Georgia corporation   ACADIA HOSPITAL OF LONGVIEW, LLC, a Delaware limited
liability company   KIDS BEHAVIORAL HEALTH OF MONTANA, INC., a Montana
corporation   ACADIA VILLAGE, LLC, a Delaware limited liability company  

LAKEVIEW BEHAVIORAL HEALTH SYSTEM LLC,

a Delaware limited liability company

  ACADIA RIVERWOODS, LLC, a Delaware limited liability company   ACADIA
LOUISIANA, LLC, a Delaware limited liability company   ACADIA ABILENE, LLC, a
Delaware limited liability company   ACADIA HOSPITAL OF LAFAYETTE, LLC, a
Delaware limited liability company   YFCS MANAGEMENT, INC., a Georgia
corporation   YFCS HOLDINGS-GEORGIA, INC., a Georgia corporation   OPTIONS
COMMUNITY BASED SERVICES, INC., an Indiana corporation  

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

  RESOLUTE ACQUISITION CORPORATION, an Indiana corporation   RESOURCE COMMUNITY
BASED SERVICES, INC., an Indiana corporation   RTC RESOURCE ACQUISITION
CORPORATION, an Indiana corporation   SUCCESS ACQUISITION CORPORATION, an
Indiana corporation   ASCENT ACQUISITION CORPORATION, an Arkansas corporation  
SOUTHWOOD PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation  

MEMORIAL HOSPITAL ACQUISITION CORPORATION,

a New Mexico corporation

  MILLCREEK MANAGEMENT CORPORATION, a Georgia corporation   REHABILITATION
CENTERS, INC., a Mississippi corporation   LAKELAND HOSPITAL ACQUISITION
CORPORATION, a Georgia corporation   PSYCHSOLUTIONS ACQUISITION CORPORATION, a
Florida corporation   By:  

/s/ Joey A. Jacobs

    Name:   Joey A. Jacobs     Title:   President  



--------------------------------------------------------------------------------

 

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

 

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

 

YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC.,

a Florida corporation

  PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation   CHILD & YOUTH
PEDIATRIC DAY CLINICS, INC, an Arkansas corporation   MED PROPERTIES, INC., an
Arkansas corporation   ASCENT ACQUISITION CORPORATION-CYPDC, an Arkansas
corporation   ASCENT ACQUISITION CORPORATION-PSC, an Arkansas corporation  
MEDUCARE TRANSPORT, L.L.C., an Arkansas limited liability company  

PEDIATRIC SPECIALTY CARE PROPERTIES, LLC,

an Arkansas limited liability company

 

CHILDRENS MEDICAL TRANSPORTATION SERVICES, LLC,

an Arkansas limited liability company

  MILLCREEK SCHOOLS INC., a Mississippi corporation   HABILITATION CENTER, INC.,
an Arkansas corporation   MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas
corporation   PSYCHSOLUTIONS, INC., a Florida corporation   By:  

/s/ Joey A. Jacobs

    Name:   Joey A. Jacobs     Title:   President  

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ Anne M. Zeschke

    Name:   Anne M. Zeschke     Title:   Vice President  

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
  By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   Senior Vice President     FIFTH THIRD
BANK     By:  

/s/ William D. Priester

    Name:   William D. Priester     Title:   Vice President     GENERAL ELECTRIC
CAPITAL CORPORATION   By  

/s/ Jonathan Ruschhaupt

    Name:   Jonathan Ruschhaupt     Title:   Duly Authorized Signatory    
CITIGROUP GLOBAL MARKETS, INC.   By:  

/s/ Dina Garthwaite

    Name:   Dina Garthwaite     Title:   Vice President     REGIONS BANK   By:  

/s/ Helen C. Hartz

    Name:   Helen C. Hartz     Title:   Vice President     RAYMOND JAMES BANK,
FSB   By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President     ROYAL BANK
OF CANADA     By:  

/s/ Sharon M. Liss

    Name:   Sharon M. Liss     Title:   Authorized Signatory     FIRST TENNESSEE
BANK   By:  

/s/ Cathy Wind

    Name:   Cathy Wind     Title:   Senior Vice President  

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

  CAPSTAR BANK   By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   Senior Vice President     GE CAPITAL
FINANCIAL INC.   By:  

/s/ Heather-Leigh Glade

    Name:   Heather-Leigh Glade     Title:   Duly Authorized Signatory  



--------------------------------------------------------------------------------

Exhibit A

Management Services Termination Agreement

See attached.



--------------------------------------------------------------------------------

EXECUTION COPY

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
November 1, 2011 by and between Waud Capital Partners, L.L.C., a Delaware
limited liability company (“WCP”), and Acadia Healthcare Company, Inc., a
Delaware corporation, and its affiliates (the “Company”). Capitalized terms used
and not otherwise defined herein have the meanings set forth in the Professional
Services Agreement (as defined below).

WHEREAS, WCP and the Company are party to that certain Professional Services
Agreement, dated as of April 1, 2011 (the “Professional Services Agreement”);

WHEREAS, the Company is party to an Agreement and Plan of Merger, dated as of
May 23, 2011 (the “Merger Agreement”), pursuant to which, among other things,
PHC, Inc., a Massachusetts corporation, will merge with and into Acadia Merger
Sub, LLC, a Delaware limited liability company and wholly-owned subsidiary of
the Company (“Merger Sub”), with Merger Sub surviving as the surviving
corporation in such merger (the “Merger”); and

WHEREAS, WCP and the Company have agreed to terminate the Professional Services
Agreement effective as of the effective time of the Merger in exchange for a
cash termination fee to be payable upon consummation of the Merger.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound,
hereby agree as follows:

1. Termination of Professional Services Agreement; Termination Fee.
Notwithstanding anything to the contrary contained in the Professional Services
Agreement, WCP and the Company agree that (a) upon consummation of the Merger,
WCP shall be entitled to receive (i) an M&A transaction fee in the amount of
$1,615,000 (the “M&A Fee”), (ii) a financing fee in the amount of $2,750,000
(the “Financing Fee”), (iii) a sale transaction fee in the amount of $6,194,000
(the “Sale Fee”), and (iv) in exchange for its agreement hereunder to terminate
the Professional Services Agreement prior to the expiration of its term, the
Company shall pay to WCP a termination fee in the aggregate amount of
$10,000,000 (the “Termination Fee” and, collectively with the M&A Fee, the
Financing Fee and the Sale Fee, the “Transaction Fees”), as follows: $2,500,000
in respect of foregone Advisory Fees, $2,500,000 in respect of foregone M&A
transaction fees, $2,500,000 in respect of foregone financing fees and
$2,500,000 in respect of foregone sale fees, (b) upon consummation of the Merger
and receipt by WCP of all Transaction Fees payable hereunder, the Professional
Services Agreement shall terminate automatically effective for all purposes and
shall have no further force or effect and none of the parties thereto shall have
any rights, obligations or liabilities thereunder or with respect thereto. All
Transaction Fees payable hereunder shall be paid to WCP on the date on which the
Merger is consummated by wire transfer of immediately available to an account or
accounts designated by WCP to the Company.

2. Complete Agreement; Successors and Assigns. This Agreement embodies the
complete agreement and understanding among the parties hereto and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties hereto, written or oral, which may have related to the subject matter
hereof in any way. This Agreement is intended to bind, inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.

3. Counterparts; Governing Law. This Agreement may be executed in two or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed to be an original and all of which shall
constitute the same instrument. This Agreement shall be governed by the laws of
the State of Delaware, without giving effect to conflict of laws provisions.

*    *    *    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.

 

WAUD CAPITAL PARTNERS, L.L.C. By:   /s/ Reeve B. Waud Name:   Reeve B. Waud Its:
  Authorized Signatory

ACADIA HEALTHCARE COMPANY, INC.

By:   /s/ Christopher L. Howard Name:   Christopher L. Howard Its:   Executive
Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

Exhibit B

Amended and Restated Bylaws of the Borrower

See Exhibit 3.2.



--------------------------------------------------------------------------------

Exhibit C

Amended and Restated Certificate of Incorporation of the Borrower

See Exhibit 3.1